Citation Nr: 0803971	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in February 2003.  The appellant is his surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2003 and May 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The April 2003 rating decision denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. § 
1318.  The May 2003 rating decision denied service connection 
for PTSD and tinnitus, for purposes of accrued benefits.  
This case was previously before the Board in August 2007 and 
was remanded for the purpose of affording the appellant 
another Board hearing (due to an inaudible transcript).

In November 2007 the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

Evidence pertinent to the matters on appeal was received 
contemporaneously with the appellant's November 2007 Board 
hearing.  The appellant has waived initial RO consideration 
of this evidence.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
February [redacted], 2003; the cause of death was glioblastoma 
multiforme.

2.  At the time of his death, service connection was in 
effect for gunshot wound, left forearm, rated 40 percent 
disabling; gunshot wound, sacro-iliac area, rated as 10 
percent disabling; left ulnar neuropathy, rated as 10 percent 
disabling; and left ear hearing loss, rated noncompensable.  
These disabilities were rated as 50 percent disabling when 
considered on a combined basis.

3.  Glioblastoma multiforme was not manifested during the 
veteran's service or in the first postservice year, and there 
is no competent evidence linking such disability to the 
veteran's period of active service.

4.  The competent medical evidence fails to establish a link 
between the veteran's death and his service or his service-
connected disabilities.

5.  The veteran was not rated totally disabled for a period 
of 10 years prior to his death.

6.  The clinical evidence of record does not reveal a 
diagnosis of PTSD or tinnitus during the veteran's lifetime.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2007).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2005).

3.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f), 3.1000 (2007).

4.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to service 
connection for tinnitus have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304(f), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2003 the appellant was 
informed of the evidence and information necessary to 
substantiate her service connection for the cause of the 
veteran's death and DIC claims, the information required of 
her to enable VA to obtain evidence in support of her claims, 
the assistance that VA would provide to obtain evidence and 
information in support of her claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA letter informed the 
appellant that she should submit any medical evidence 
pertinent to her claims.  VCAA notice was provided to the 
appellant prior to the initial adjudication.

In specific consideration of the claim of service connection 
for the cause of the veteran's death, the Board notes that in 
the adjudication of a DIC claim under Section 1310 when a 
veteran had service-connected disability during his lifetime, 
VCAA notice must include a statement of the conditions for 
which a veteran was service connected at the time of his or 
her death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-3 
(2007).  The Board observes that the March 2003 letter did 
not include a list of the disabilities for which the veteran 
was service connected at the time of his death.  
Additionally, the appellant was not provided VCAA notice as 
to her accrued benefits claims.  All VCAA notice errors are 
presumed prejudicial and require reversal unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meets its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id.

A general review of the claimant's November 2007 Board 
hearing testimony reveals that she exhibited knowledge of the 
information and evidence necessary to substantiate her claims 
for accrued benefits.  She also demonstrated knowledge of the 
veteran's service-connected disabilities and the need for 
evidence demonstrating the impact of the veteran's service-
connected disabilities on his death.  The Board also observes 
that the appellant received copies of the April 2003 rating 
decision, October 2003 statement of the case, and the May 
2006 supplemental statement of the case.  These documents 
included a list of the disabilities for which the veteran was 
service connected at the time of his death.  The Board notes 
that the appellant is represented in this case, and neither 
the appellant nor her representative has made any allegations 
concerning VA's duty to notify or assist in this case.  In 
short, the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Gordon v. Nicholson, 21 Vet. App. 270, 282-83 (2007).

As no disability rating or effective date will be assigned in 
this case, there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  Records concerning 
the veteran's terminal care are also associated with the 
claims file.  The Board finds that a medical opinion is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The appellant has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

I.  Service connection for the cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases if they become manifest to a compensable degree 
within a year after the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death, service connection had 
been established for gunshot wound, left forearm, rated 40 
percent disabling; gunshot wound, sacro-iliac area, rated as 
10 percent disabling; left ulnar neuropathy, rated as 10 
percent disabling; and left ear hearing loss, rated 
noncompensable.  These disabilities were rated as 50 percent 
disabling when considered on a combined basis.

The veteran died in February 2003.  His certificate of death 
provides that the cause of death was glioblastoma multiforme.  
Terminal VA hospital records provide a diagnosis of 
glioblastoma multiforme.

The appellant contends that the veteran's death was caused by 
exposure to herbicides in Vietnam.

Records reveal that the veteran was diagnosed with 
glioblastoma multiforme in November 2002.  A VA oncologist 
has submitted a statement, dated in November 2006, indicating 
that glioblastoma multiforme is a type of malignant brain 
tumor.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a malignant brain tumor becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  
As the veteran's malignant brain tumor was not demonstrated 
within one year of separation from service, presumptive 
service connection as a chronic disability is not warranted.

The veteran served in Vietnam during the Vietnam Era, and 
therefore exposure to herbicides is presumed.  Glioblastoma 
multiforme, however, is not a condition for which service 
connection may be presumed as related to exposure to 
herbicides if the veteran was exposed to Agent Orange or 
other herbicides while serving on active duty in the Republic 
of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (2007) 
(brain tumors discussed on pages 32406-32407).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no complaints 
or treatment for glioblastoma multiforme.  Post-service 
medical records are negative for a nexus or link between the 
veteran's active service (including exposure to Agent 
Orange), or any service-connected disability, and 
glioblastoma multiforme.  Further, the post-service medical 
records show that the veteran's glioblastoma multiforme was 
first manifested many years after service.  

In sum, the competent medical evidence fails to establish a 
link between the veteran's death and his service or his 
service-connected disabilities.  While the Board acknowledges 
the appellant's belief in a causal connection between the 
veteran's death and his service, and her statement and Board 
hearing testimony have been reviewed, she is not competent to 
offer an opinion regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence is against this claim.  38 
U.S.C.A. § 5107(b).

II.  DIC under 38 U.S.C.A. § 1318

To establish entitlement to DIC benefits under 38 U.S.C.A. § 
1318, it must be shown that the veteran received, or was 
entitled to receive, compensation at the total disability 
level for a continuous period of 10 or more years immediately 
preceding his death; or, if rated totally disabling for a 
lesser period, was so rated continuously prior to death for a 
period of not less than five years from the date of the 
veteran's discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b).

As indicated above, the veteran died in February 2003.  At 
the time of his death, service connection was in effect for 
gunshot wound, left forearm, rated 40 percent disabling; 
gunshot wound, sacro-iliac area, rated as 10 percent 
disabling; left ulnar neuropathy, rated as 10 percent 
disabling; and left ear hearing loss, rated noncompensable.  
These disabilities were rated as 50 percent disabling when 
considered on a combined basis.  These facts are not in 
dispute, and based on the foregoing, the Board finds that the 
veteran was not in receipt of, or entitled to receive, 
compensation at the total disability level continuously for 
10 years immediately preceding his death.

The law is dispositive, and this claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board sympathizes with the appellant's 
circumstances, but is obligated to decide cases based on the 
law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (holding that the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis).

III.  Accrued benefits based on pending claims of entitlement 
to service connection for PTSD and tinnitus.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid, 
may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  [A revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003.]  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  

The issue here is whether, prior to his death, the veteran 
was entitled to service connection for PTSD and/or tinnitus.  
These claims were pending at the time of the veteran's death.  
The appellant filed a timely claim for accrued benefits based 
on the veteran's pending claims, in February 2003, clearly 
within one year of the veteran's February 2003 death.  38 
C.F.R. § 3.1000(c).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

After a thorough review of the evidence, the Board can find 
no indication that the veteran had been diagnosed with either 
PTSD or tinnitus during his lifetime.

As for PTSD, the Board notes that a November 1982 VA record 
reflects a diagnosis of atypical anxiety disorder with 
features of PTSD, that a November 2002 VA record noted a 
medical history of questionable PTSD, and a December 2002 VA 
record observed that the veteran had a history suggestive of 
PTSD.  Even so, the Board notes that a service connection 
claim for PTSD requires a diagnosis of that condition, and no 
such diagnosis appears to be of record.

As for tinnitus, an August 1986 VA examination noted that the 
veteran complained of ringing in his ears.  However, neither 
the otolaryngology examination or audiologic examination 
noted tinnitus.  Indeed, it was noted that the veteran had 
normal middle ear function, bilaterally.  Further, while an 
October 2002 VA record referenced a hearing aid, there was no 
mention of tinnitus.  The Board also observes that while 
hearing loss for VA purposes was noted on the veteran's April 
1970 separation examination, the veteran denied any ear 
trouble at that time.

As a valid service connection claim requires, at a minimum, 
medical evidence of a current disability (Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), there can be no 
entitlement to accrued benefits based on such claims.  
Further, even if it is conceded that the veteran sustained 
acoustic trauma in service, consistent with the circumstances 
of his service, and it is conceded that tinnitus was 
demonstrated in 1986, the initial demonstration of tinnitus 
sixteen years after service is for consideration.  In the 
absence of demonstration of continuity of symptomatology from 
service, or a clinical opinion relating tinnitus to service, 
the initial demonstration of tinnitus sixteen years after 
service is too remote from service to be reasonably related 
to service.

The appellant was not sent a VCAA notice letter concerning 
the issues of entitlement to accrued benefits.  As no 
reasonable possibility exists that would aid in 
substantiating this claim (in that there is no evidence 
indicating that he veteran was diagnosed with PTSD or  
tinnitus during his lifetime, and the appellant has not 
indicated that relevant, unobtainable evidence exists) any 
deficiencies of VCAA notice or assistance as to the accrued 
benefits issues are rendered moot.  38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to service connection for PTSD is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


